     Case 2:20-cv-00515-JAM-AC Document 23 Filed 03/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       TERRY LEE MONTGOMERY,                           No. 2:20-cv-0515 JAM AC P
12                       Petitioner,
13            v.                                         ORDER
14       JARED LOZANO,
15                       Respondent.
16

17           By order filed January 28, 2021, this action was dismissed, ECF No. 20, and judgment

18   was entered the same day, ECF No. 21. On February 6, 2021, petitioner filed what appears to be

19   a motion for reconsideration.1 ECF No. 22.

20           A motion for reconsideration or relief from a judgment is appropriately brought under

21   either Rule 59(e) or Rule 60(b) of the Federal Rules of Civil Procedure. Fuller v. M.G. Jewelry,

22   950 F.2d 1437, 1442 (9th Cir. 1991) (citing Taylor v. Knapp, 871 F.2d 803, 805 (9th Cir. 1989)).

23   The motion “is treated as a motion to alter or amend judgment under Federal Rule of Civil

24   Procedure 59(e) if it is filed [within the time provided by that Rule]. Otherwise, it is treated as a

25   Rule 60(b) motion for relief from a judgment or order.” Am. Ironworks & Erectors, Inc. v. N.

26   Am. Constr. Corp., 248 F.3d 892, 898-99 (9th Cir. 2001) (citations omitted). Since petitioner’s

27
     1
       Since petitioner is a prisoner proceeding pro se, he is afforded the benefit of the prison mailbox
28   rule. Houston v. Lack, 487 U.S. 266, 276 (1988).
                                                        1
     Case 2:20-cv-00515-JAM-AC Document 23 Filed 03/01/21 Page 2 of 2


 1   motion for reconsideration was filed within twenty-eight days of the entry of judgment, the
 2   motion is considered under Rule 59(e).
 3          “Under Rule 59(e), a motion for reconsideration should not be granted, absent highly
 4   unusual circumstances, unless the district court is presented with newly discovered evidence,
 5   committed clear error, or if there is an intervening change in the controlling law.” 389 Orange St.
 6   Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999) (citation omitted). Further, Local Rule
 7   230(j) requires that a motion for reconsideration state “what new or different facts or
 8   circumstances are claimed to exist which did not exist or were not shown upon such prior motion,
 9   or what other grounds exist for the motion; and . . . why the facts or circumstances were not
10   shown at the time of the prior motion.” L.R. 230(j)(3)-(4).
11          The motion for reconsideration does not present any new or different facts or
12   circumstances. ECF No. 22. Petitioner has therefore failed to demonstrate that reconsideration is
13   warranted in this case.
14          Accordingly, IT IS HEREBY ORDERED that petitioner’s motion for reconsideration,
15   ECF No. 22, is denied.
16

17
     DATED: March 1, 2021                            /s/ John A. Mendez
18
                                                     THE HONORABLE JOHN A. MENDEZ
19                                                   UNITED STATES DISTRICT COURT JUDGE
20

21

22

23

24

25

26

27

28
                                                       2
